Case 8:19-mj-00063-GLS Document 3 Filed 02/14/19 Page 1 of

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

UNITED STATES OF AMERICA *
v. : CASENO_ §zs'/MS
*
CHRISTOPHER PAUL HASSON, * FILED UNDER SEAI»_»,~~‘..~w
* .. ..,-“_,,'__..W , “ 1 ’
Defendant *
?':~k~k:***

GOVERNMENT'S MOTION TO SEAL

 

Comes now the United States of America, by and through its Attorneys, Robert K. Hur,
United States Attomey for the District of Maryland and Thomas P. Windom, Assistant United
States Attomey for said District, hereby moves this Honorable Court for an Order sealing the
Criminal Complaint, Arrest Warrant and Motion to Seal submitted in connection With the
above-referenced individuals Should the individual under investigation become aware of these
documents, it could jeopardize the outcome of the investigation

WHEREFORE, the government respectfully requests that the Criminal Complaint,
Arrest Warrant and Motion to Seal along With this motion be placed under seal until further
notice.

Respecthrlly submitted,

Robert K. Hur
United States Attomey

By:% l}\

Thomas P. Wi`ridom
Assistant United States Attomey

  
 
 

It is so ORDERED, this l cf day of February, 2019.

 

l~ . .
Grna L. Simms
United States Magistrate Judge

 

  

 

